             .,                                                                                                            r--·---·----------.
             '
                                                                                                                                       FILED
.-\,



       AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                J




                                                                                                                           I            JAN 1 8 2019
                                                  UNITED STATES DISTRICT COURT                                             I
                                                                                                                                 CLERK, U.S. OtSTtHC".- COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA                                         SO ;p    DISTRICT OF CALIFORNIA
                          UNITED STATES OF AMERICA                                      JUDGMENT IN A CRINR~rb-4b7'rl~----D-E!_'U_T__,Y
                                             v.                                         (For Offenses Committed On or After November 1, 1987)
                          STANLEY NIXON-JIMENEZ (1)
                                                                                           Case Number:          l 8CR5448-BAS

                                                                                        ANTONIO YOON
                                                                                        Defendant's Attorney
       REGISTRATION NO.                      73097298
       D -
       THE DEFENDANT:
       IZI pleaded guilty to count( s)                 ONE (1) OF THE INFORMATION
       D          was found guilty on count(s)
                  after a plea of not guilty

       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title and Section I Nature of Offense                                                                Count
                 8: 1326 - Removed Alien Found In The United States                                                   1




            The defendant is sentenced as provided in pages 2 through                             4            of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
       D          The defendant has been found not guilty on count(s)

       D          Count(s)                                                                    dismissed on the motion of the United States.

       IZ!        Assessment : $100.00     REMITTED

                  JVTA Assessment*:$
       D          -
                  *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
       IZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
       any material change in the defendant's economic circumstances.

                                                                                        JAN! JARY 18. 201 9




                                                                                        UNITED STATES DISTRICT JUDGE




                                                                                                                                        318CR5448-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                STANLEY NIXON-JIMENEZ (1)                                                Judgment - Page 2 of 4
CASE NUMBER:              18CR5448-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIXTY (60) DAYS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                           to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR5448-BAS
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                 STANLEY NIXON-JIMENEZ (1)                                                            Judgment - Page 3 of 4
    CASE NUMBER:               l 8CR5448-BAS

                                                    SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
ONE ( 1) YEAR.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
       substance abuse. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D      The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                     STANDARD CONDITIONS OF SUPERVISION
         SECTION INTENTIONALLY OMITTED




         Ill

         Ill

         Ill




                                                                                                                         18CR5448-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              STANLEY NIXON-JIMENEZ (1)                                              Judgment - Page 4 of 4
CASE NUMBER:            l 8CR5448-BAS



                                 SPECIAL CONDITIONS OF SUPERVISION

     1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
        illegally and report to the probation officer within 24 hours of any reentry into the United States;
        supervision waived upon deportation, exclusion, or voluntary departure.




II




                                                                                                   18CR5448-BAS
